       Case 1:20-cr-00094-SPW Document 76 Filed 07/21/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                       CR 20-94-BLG-SPW-l


                    Plaintiff,
                                              ORDER
        vs.



 COURTNEY NICOLE LIENEMANN,

                    Defendant.


     For the reasons stated on the record on July 21, 2021,

     IT IS HEREBY ORDERED that counsel for Defendant is to advise the

Court by July 28,2021 whether Defendant would like to proceed with current

counsel or be appointed new counsel.

     IT IS FURTHER ORDERED that the sentencing hearing presently set for

July 21, 2021 at 10:30 a.m. is VACATED and RESET for Thursday, Augusts,

2021 at 10:30 a.m. in the Snowy Mountains Courtroom of the James F. Battin

U.S. Courthouse, Billings, Montana.

      The clerk shall promptly notify counsel of the entry of this Order.

      DATED this             of July, 2021.



                                        JL                    ^
                                              SUSAN P. WATTERS
                                              United States District Judge
